ORDER

Upon consideration of the Joint Petition of the Petitioner Attorney Grievance Commission of Maryland and Respondent Noah Thomas Lowery-Clugston to disbar Respondent, by consent, it is this 7th day of May, 2013, hereby
ORDERED, by the Court of Appeals of Maryland, that Respondent Noah Thomas Lowery-Clugston be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall immediately remove the name of Noah Thomas Lowery-Clugston from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).